EXHIBIT 31.1 CHIEF EXECUTIVE OFFICER CERTIFICATION I, Mark Hlady, certify that: 1. I have reviewed this quarterly report on Form 10-QSB of Kodiak Energy, Inc. 2. Based on my knowledge, this annual report does not contain any untrueStatementof a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statementswere made, not misleading with respect to the period covered by this annualreport; 3. Based on my knowledge, the financial statements, and other financialinformation included in this annual report, fairly present in all materialrespects the financial condition, results of operations and cash flows of theregistrant as of, and for, the periods presented in this annual report; 4. The registrant's other certifying officer and I are responsible forestablishing and maintaining disclosure controls and procedures (as defined inExchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial(as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the smallbusiness issuer and have a) designed such disclosure controls and procedures, or caused such disclosure and controls and procedures to be designed under oursupervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known tous by others within those entities, particularly during the period inwhich this annual report is being prepared; b) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed underour supervision, to provide reasonable assurance regarding thereliability of financial reporting and the preparation of financialstatements for external purposes in accordance with generally acceptedaccounting principles. c) evaluated the effectiveness of the small business issuer's disclosurecontrols and procedures and presented in this report our conclusionsabout the effectiveness of the disclosure controls and procedures, asof the end of the period covered by this report based on suchevaluation; and d) disclosed in this report any change in the small business issuer's internal control over financial reporting that occurred during thesmall business issuer's most recent fiscal quarter (the small businessissuer's fourth fiscal quarter in the case of an annual report) thathas materially affected, or is reasonably likely to materially affect, the small business issuer's internal control over financial reporting;and 5. The small business issuer's other certifying officer and I have disclosed,based on our most recent evaluation of internal control over financialreporting, to the small business issuer's auditors and the audit committee ofsmall business issuer's board of directors (or persons performing the equivalentfunctions): a) all significant deficiencies and material weaknesses in the design oroperation of internal controls over financial reporting which arereasonably likely to adversely affect the small business issuer'sability to record, process, summarize and report financial information; and b) any fraud, whether or not material, that involves management or otheremployees who have a significant role in the small business issuer'sinternal control over financial reporting. Date: November 14, 2007 /s/ Mark Hlady Mark Hlady Chief Executive Officer
